Title: From Thomas Jefferson to John Patten Emmet, 2 May 1826
From: Jefferson, Thomas
To: Emmet, John Patten


Dear Sir
Monticello
May 2. 26.
The difficulties suggested in your favor of the 28th ult. are those which must occur at the commencement of every undertaking. a full view of the subject however will, I think, solve them.  In every meditated enterprize, the means we can employ are to be estimated, and to these must be proportioned our expectations of effect. if, for example, to the cultivation of a given field we can devote but 100. Dollars we are not to expect the product which 1000. D. would extract from it. applying this principle to the present subject of education; from a revenue of 15. M.D. and with 8. Professors, we cannot expect to obtain that grade of instruction to our youth which 15. M. Guineas and 30. or 40. Instructors would give. reviewing then the branches of science in which we wish our youth to obtain some instruction, we must distribute them into so many groups as we can employ professors, and as equally too as practicable. we must take into account also the time which our youths can generally afford to the whole circle of education, and proportion the extent of instruction in each branch to the quota of that time, and of the Professor’s attention which may fall to it’s share. in the smallest of our academies, 2. professors alone can be afforded, one of languages, another of sciences, or of philosophy, as he is generally styled. the degree of instruction which can be given in each branch, at these schools, must be very moderate. yet there are youths whose means can afford no more, and who nevertheless are glad even of that. the most highly endowed of our Seminaries has a revenue of perhaps  25. or 30 M. D. they consequently may subdivide the sciences into 12. or 15. schools, and give us a proportionably more minute degree of instruction in each. it has enabled them, for example, to have 5. or 6. Professors of Theology. in Europe some of their Literary institutions can afford to employ 20. 30. or 40. Professors. our Legislature, contemplating their means, took their stand at a revenue of 15. M. D. meant for an establishment of 10. Professors, but equal in fact to 8. only. , accomodating ourselves therefore to their views, we had to distribute into 8. groups those sciences in which we wished our youth should recieve instruction, and to content ourselves with the portion which that number could give. on the Professors it would of course devolve to form their lectures on such a scale of extension only, as to give to each of the sciences allotted them it’s due share of their time.But another material question is, What is the whole term of time which the Students can give to the whole course of instruction? I should say that 3. years should be allowed to general education, and 2. or rather 3. to the particular profession, for which they are destined.  we recieve our Students at the age of sixteen, expected to be previously so far qualified in the languages, antient and modern, as that one year in our schools shall suffice for their last polish. a Student then with us may give his 1st year here to languages and mathematics. his 2d to mathematics and Physics; his 3d to Physics and Chemistry with the other objects of that school. I particularise this distribution merely for illustration, and not as that which either is, or perhaps ought to be established. this would ascribe 1. year to languages, 2. to mathematics, 2. to Physics, and 1. to Chemistry and it’s associates. let us see next how the items of your school may be accomodated to  this scale; but by way of illustration only, as before. the allotments to your school are Botany, zoölogy, mineralogy, chemistry, geology and rural economy. this last however need not be considered as a distinct branch, but as one which may be sufficiently treated by seasonable alliances with the kindred subjects of chemistry, botany and zoölogy. suppose then you give 12. dozen lectures a year; say 2. doz. to botany and zoology, 2. doz. to mineralogy and geology, and 2. doz. to chemistry. or I should think that mineralogy, geology, and chemistry might be advantageously blended in the same course. then your year would be formed into two grand divisions, ⅓ to botany and zoölogy and ⅔ to chemistry and it’s associates mineralogy and geology. to the last indeed I would give the least possible time. to learn, as far as observation has informed us, the ordinary arrangement of the different strata of minerals in the earth, to know from their habitual collocations, and proximities, where we find one mineral, whether another, for which we are seeking, may be expected to be in it’s neighborhood is useful. but the dreams about the modes of creation, enquiries whether our globe has been formed by the agency of fire or water, how many millions of years it has cost Vulcan or Neptune to produce what the fiat of the Creator would effect by a single act of will, is too idle to be worth a single hour of any man’s life.  you will say that ⅔ of a year, or any better estimated partition of it, can give but an inadequate knolege of the whole science of Chemistry. but consider that we do not expect our schools to turn out their Alumni already enthroned on the pinnacles of their respective sciences; but only so far advanced in each as to be able to pursue them by themselves and to become Newtons and Laplaces by energies and perseverances to be continued thro’ life. I have said that our original plan comprehended 10. professors, and we hope to be able ere long to supply the other two. one should relieve the Medical professor from Anatomy and Surgery, & a school for the other would be made up of the surcharges of yours, and that of Physics.From these views of the subject, dear Sir, your only difficulty appears to be so to proportion the time you can give to the different branches committed to you, as to bring, within the compas of a year, for example, that degree of instruction in each which the year will afford. this may require some experience, and continued efforts at condensation. but, once effected, it will place your mind at ease, and give to our country a result proportioned to the means it furnishes, & which ought, to satisfy, and will satisfy, all reasonable men. I am certain it will those to whom the charge and direction of this institution have been particularly confided, and to none assuredly more than to him, from whom your doubts have drawn this unauthoritative exposition of the public expectations. and, with this assurance, be pleased to accept that of my sincerely friendly esteem and respect.Th: JeffersonDear SirAfter sealing the inclosed letter, it occurred to me that being on a general subject, and one equally applicable to the cases of your colleagues, the other Professors, I should wish it to be read by them also. it may produce an union of views, and harmony of action, which may be useful to the institution.Your’s affectionatelyTh: Jefferson